Cite as 2022 Ark. App. 433
                    ARKANSAS COURT OF APPEALS
                                       DIVISION III
                                        No. E-21-582




                                                 Opinion Delivered October   26, 2022
JAMES TANKSLEY
                                APPELLANT APPEAL FROM THE ARKANSAS
                                          BOARD OF REVIEW
V.
                                                 [NO. 2021-BR-02511]
DIRECTOR, DEPARTMENT OF
WORKFORCE SERVICES                          REMANDED TO SUPPLEMENT THE
                                   APPELLEE RECORD

                             WAYMOND M. BROWN, Judge

        Appellant James Tanksley (Tanksley) appeals from the adverse ruling of the Arkansas

 Board of Review (Board) affirming the Arkansas Appeal Tribunal’s (Tribunal) decision in

 appeal No. 2022-AT-01264, finding him liable to repay $19,140 in benefits. We remand to

 supplement the record.

        A brief review of the facts reflects that Tanksley separated from his last employment

 on April 17, 2020. On April 20, 2020, Tanksley filed for unemployment benefits and

 reported that he was laid off due to a lack of work. As a result, Tanksley received benefits

 from April 25, through October 3, 2020, and received a total of $19, 140 in benefits.

        After a review of Tanksley’s claim, he was issued a “Notice of Fraud Overpayment

 Determination” on April 6, 2021, finding that he was liable to repay the $19,140 in benefits

 pursuant to Ark. Code Ann. §11-10-532(a)(Supp. 2021). Tanksley filed a timely appeal of
this determination to the Tribunal, which conducted a hearing on June 3, 2021. From that

hearing, the Tribunal affirmed the Division’s determination in appeal No. 2021-AT-08691.

Tanksley timely appealed from that determination to the Board. The Board, in appeal No.

2021-BR-02511, affirmed the Tribunal’s decision. From there, Tanksley appealed to the

Arkansas Court of Appeals in case No. E-21-582. However, the court of appeals remanded

the case to the appeal Tribunal due to the failure to locate the recording of the June 3

hearing. The remand was docketed as 2022-AT-01264.

       According to the record, the June 3 hearing transcript was never located. Thus, a

rehearing was conducted on February 16, 2022, to supplement the record. Thereafter, the

Tribunal again affirmed the Division’s determination in appeal No. 2022-AT-01264 and set

aside its previous decision in appeal No. 2021-AT-08691. Following a timely appeal, the

Board again affirmed the Tribunal’s decisions. And from this determination, Tanksley timely

appealed to this court.

       However, once more, we are unable to reach the merits of this appeal and must

remand to supplement the record. Our record contains a decision from the Board that

indicates the wrong decision from the Tribunal, which was previously set aside. Additionally,

the Board’s decision is not supported by testimony given at the February 16, 2022, rehearing.

From what we can gather, the Board resubmitted its decision from the June 3 hearing which

was never located, and is not within the record before us. The Board stated in its decision

that it had “considered the entire record of prior proceedings before the Appeal Tribunal,

including the testimony submitted at the hearing.” However, the Board’s decision is not

                                             2
supported by the record. A proper determination must be made from evidence within the

record. This information is essential to a proper review of whether the benefits at issue need

to be repaid.1 Therefore, we cannot reach the merits of Tanksley’s claim at this time.

       Accordingly, we remand to the Board with specific instructions to settle and

supplement the record with a finding supported by evidence within the record, taking into

account the February 16 rehearing. The supplemental record is to be returned thirty days of

this order.

       Remanded to supplement the record.

       VAUGHT and MURPHY, JJ., agree.

       James Tanksley, pro se appellant.

       Cynthia L. Uhrynowycz, Associate General Counsel, for appellee.




       1
           See Van Venrooij v. Dir., 2021 Ark. App. 213; Spicer v. Dir., 2022 Ark. App. 152, at
2.
                                                 3